Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed. Claims 1 and 5 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Welch (US 4562631), Betcher et al. (US 8776339) and Maynard (US 4769890).  Suffice it to say, none of the cited prior art discloses a hub removal assembly, the hub removal assembly comprises: a rectangular bar of a length proportional to a diameter of the hub, width of the rectangular bar is proportional to a distance between adjacent bolts of the hub, the rectangular bar having a central sinkhole; as claimed in independent claim 1; or a method of removing a hub stuck to an axle, the method comprising: providing a hub removal assembly comprising: a rectangular bar of a length proportional to a diameter of the hub, width of the rectangular bar is proportional to a distance between adjacent bolts of the hub, the rectangular bar having a central sinkhole; as claimed in independent claim 5, and as such does not anticipate the instant invention as disclosed in independent claims 1 and 5.
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 5.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/BAYAN SALONE/Primary Examiner, Art Unit 3726